Citation Nr: 1612115	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee patellar subluxation and dislocation.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee tendonitis.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee patellar subluxation and dislocation with medial-lateral instability.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee tendonitis with limitation of flexion.  

6.  Entitlement to a compensable disability evaluation for the Veteran's left knee tendonitis with limitation of extension.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	K. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1978 to October 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which increased the disability evaluation for the Veteran's PTSD from 30 to 50 percent disabling and effectuated the award as of November 25, 2009.  In March 2010, the Veteran submitted a notice of disagreement (NOD).  In April 2011, the RO issued a statement of the case (SOC).  In April 2011, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2014, the RO recharacterized the Veteran's service-connected right knee tendonitis as right knee patellar subluxation and dislocation evaluated as 20 percent disabling and right knee tendonitis evaluated as 10 percent disabling and recharacterized his left knee tendonitis as left knee patellar subluxation and dislocation with medial-lateral instability evaluated as 20 percent disabling; left knee tendonitis with limitation of flexion evaluated as 10 percent disabling; and left knee tendonitis with limitation of extension evaluated as noncompensable.  In November 2014, the Veteran submitted a NOD with the October 2014 rating decision.  In December 2015, the RO denied a TDIU.  In January 2016, the Veteran submitted a NOD with the denial of a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of service connection for a systemic joint disorder was the subject of an October 2014 Board Remand.  As the additional action requested in the Board's Remand has not yet been completed, the issue is not presently before the Board and will not be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND


Evaluation of the Veteran's Right and Left Knee Disabilities and TDIU

The Veteran has submitted timely NODs with the issues of the evaluation of his service-connected right and left knee disabilities and a TDIU.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Evaluation of the Veteran's PTSD

In a February 2016 written statement, the Veteran's attorney indicated that the Veteran wanted a videoconference hearing before a Veterans Law Judge.  The requested hearing before a Veterans Law Judge has not been scheduled.  
Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of an evaluation in excess of 50 percent for the Veteran's right knee patellar subluxation and dislocation; an evaluation in excess of 10 percent for his right knee tendonitis; an evaluation in excess of 20 percent for his left knee patellar subluxation and dislocation with medial-lateral instability; an evaluation in excess of 10 percent for his left knee tendonitis with limitation of flexion; a compensable evaluation for his left knee tendonitis with limitation of extension; and a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

